Title: To Benjamin Franklin from Joseph Ceronio, 9 February 1778
From: Ceronio, Joseph
To: Franklin, Benjamin


Sir
Genoa the 9th Feby. 1778
In July Last by the means of Mr. Campi I took the Liberty to convey to you two Letters for my son Stephen Ceronio. Said Gentleman has assured me that you would take charge of them, that they may come safely to his hand. By the same channel I Learnt with a particular pleasure, that my said son was at St. Domingo on business for the Congress who’s confidence by his good conduct he had acquired, and I hope he will continue to deserve it. But his Long silence alarms the feelings of a Father, and therefore I find myself obliged to have again recourse to your goodness to know if you can give me any tidings about him, and whether you think he is still at St. Domingo, and in what part of the Island I may direct to him. You have given sufficient proofs what great friend you are to humanity, as to make me have the Least doubts of your kind Indulgence to the call’s of a Father, and flatter my self you will honour me with an answer, which I hope will afford some relief to my Anxiety, and you may depend I shall allways retain the deepest sense of gratitude and on all occasions, shall be happy to give you proofs of the sincere regard, and due respect with which I remain Sir Your most Obedient very humble Servant
Joseph Ceronio
 
Addressed: A Monsieur / Monsieur Franklin / a Passi
Notation: Joseph Ceronio Genoa 9. Feb 78
